Citation Nr: 1605900	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for left heel scar.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the January 2012 rating decision, the RO denied service connection for a left knee disability and tinnitus; and granted service connection for left heel scar and assigned a noncompensable evaluation, effective November 14, 2011.  The Veteran appeals for service connection and a higher initial evaluation.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing.  A transcript of this hearing is of record.

In October and November 2015, the Veteran submitted additional evidence in support of his appeal along with signed waivers of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's current left knee disability is etiologically related to his active duty service.  


2.  The evidence of record does not show that the Veteran's tinnitus had its onset during active duty service, manifested within one year of separation, or is otherwise etiologically related to service.  

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's left heel scar is painful.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria to establish entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for a 10 percent evaluation for a left heel scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements for the service connection claims have been satisfied by a January 2012 letter.

With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in December 2011.  



For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include tinnitus.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

	Left Knee Disability

During basic training, the Veteran said he injured his left knee during the obstacle course.  He recalled that he hyperextended his left knee and then caused further damage or strain to his knee when he continued to run while attempting to finish the course.  His instructor noticed that his knee was swollen and he was sent for treatment.  Ever since his initial left knee injury, the Veteran said he had left knee pain which continued throughout his military career and increased over time.  He treated his pain with over-the-counter pain medication.  After his discharge, he did not seek medical treatment, because he did not want to draw attention to his injury as he feared retribution from his employer.  The Veteran argues that his continuous symptoms of left knee pain since service are the result of his initial left knee injury during basic training.  See February 2012 Notice of Disagreement (NOD), May 2013 VA Form 9, and October 2015 Board hearing transcript.  

Service treatment records (STRs) document that the Veteran sought treatment in February 1985 for a complaint of left knee pain after he noticed popping as he was doing the barrel obstacle.  An objective evaluation revealed mild tenderness at the patella and mild crepitation.  The Veteran was diagnosed with mild knee strain.  His knee was wrapped in an ace bandage, he was prescribed Motrin and placed on profile.  

Subsequent STRs in February 1985 reflect that the Veteran returned for additional left knee treatment four times.  He complained of persistent left knee pain which increased with climbing stairs and prolonged walking.  He had various diagnoses for resolving left knee strain, strained ligament of the left knee, still healing, possible left knee strain, suspected patellar femoral syndrome and illial tibial band friction syndrome.  

A March 1985 STR noted that the Veteran complained of pain on full flexion and extension of his left knee and discomfort with going down stairs.  An objective evaluation revealed symptoms of pain on manipulation of patellar.  The Veteran was diagnosed with resolved patellar femoral syndrome and possible chondromalacia patella.  

Following his active duty service, the Veteran underwent a March 1995 Air Guard enlistment examination, which showed normal lower extremities clinical evaluation results.  In his associated report of medical history, the Veteran did not report any knee problems.  He wrote that his health was good.  



As previously reported, the Veteran did not seek any treatment for his left knee following service.  

In December 2011, the Veteran underwent a VA examination.  The Veteran reported the circumstances of his in-service left knee injury and subsequent treatment.  Currently, the Veteran reported having left knee aching with prolonged standing or sitting and intermittent symptoms of popping and snapping of the left knee.  The VA examiner performed an objective evaluation.  A left knee x-ray revealed no acute or significant chronic radiographic abnormality.  Based on a review of the Veteran's medical records, his lay accounts, and the current examination, the VA examiner opined that the Veteran's left knee condition was typical of patellofemoral pain syndrome and was less likely than not due to the knee injury he sustained in service.  The VA examiner noted that the Veteran's knee condition was noted to have resolved in March 1985 and there was no recurrence during the remainder of his military service.  The Veteran had no physical limitation requirements or medical treatment for his left knee during his Air Force tour as a security police officer and he was employed for the past 20 years as a police officer.  The Veteran's radiographs showed no evidence of degenerative joint disease.  The VA examiner noted such present evidence would have been expected if the Veteran had a significant traumatic injury to the knee during service.  Overall, the VA examiner found that the objective findings of the Veteran's current left knee condition were consistent with normal aging and occupation-related overuse.

In an October 2015 statement, the Veteran's private treating physician, following a review of the Veteran's medical records, disputed that his military records demonstrated a complete resolution of symptoms or a firm diagnosis at the time.  Noting that the Veteran has had continuous left knee pain since 1985 and a January 2015 MRI revealed moderate chondromalacia, the private treating physician opined that the Veteran's "knee injury and continued pain could be linked to the initial injury in 1985."  

As the evidence demonstrates that the Veteran has a current left knee disability and there was an in-service left injury, the Board must address whether the evidence shows that the Veteran's currently diagnosed left knee disability is related to the left knee injury he sustained during his active duty service.  

The Veteran asserts that his currently diagnosed left knee disability is related to the left knee pain he experienced following his in-service left knee injury.  However, the Board finds that the Veteran does not have the requisite medical knowledge or specialized training to provide an opinion as to the etiology of his current left knee disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The record includes conflicting medical opinions as to whether the Veteran's current left knee disability is related to his in-service left knee injury.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board finds that the December 2011 VA examiner provides the most probative etiological opinion as to the etiology of the Veteran's current left knee disability.  The VA examiner took into account the Veteran's lay statements, reviewed his medical records and provided a complete rationale for his opinion.  Whereas, the October 2015 private treating physician's opinion was no more than speculative as he found that the Veteran's current left knee pain "could be" related to his in-service injury.  Obert v. Brown, 5 Vet. App. 30, 33 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999) (opinion must provide the degree of certainty required for a medical nexus).  Although the December 2011 VA examiner and October 2015 private treating physician disagreed as to whether the Veteran's left knee pain had truly resolved during service, the October 2015 private treating physician could not provide a more definitive etiological opinion.  Thus, the Board finds that the October 2015 opinion provides little probative value.  Accordingly, the Board concludes that the Veteran's current left knee disability is not related to in his in-service left knee injury.  

In summary, the Veteran is not entitled to service connection for a left knee disability, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	Tinnitus

The Veteran contends that his current ringing in the ears is related to the noise exposure he experienced during his active duty service.  While in-service, the Veteran said that he served as a law enforcement specialist at Lackland Air Force Base.  In his role, the Veteran explained that he worked as security on the flight line where F-4, F-15, and F-16 planes flew by and that he trained to use firearms, including the M-16, 12 gauge shotguns, and a .38 caliber revolver.  Although he was provided hearing protection, the Veteran insists that he did not wear ear plugs at all times while he worked.  While training for Air Ground Defense, the Veteran described a specific incident where a ground burst stimulator was accidentally thrown next to his tent while he slept.  He said the blast was so strong that he staggered when he got up and his ears rang.  The Veteran provided conflicting accounts as to how long the ringing lasted, stating that it lasted anywhere from hours to several days.  He testified that the ringing in his ears he had during service is the same type of ringing he currently experiences.  He said that he has never sought treatment for his tinnitus.  See February 2012 NOD, May 2013 VA Form 9, and October 2015 Board hearing transcript.  

STRs do not document any findings related to complaints, treatment, or diagnoses for tinnitus.  

As previously discussed above, the Veteran's March 1995 Air Guard enlistment examination was normal and his associated report of medical history noted his health was good.  

In December 2011, the Veteran underwent a VA audiological examination.  The Veteran reported his in-service and post-service history of noise exposure.  During the examination, the Veteran described his tinnitus symptoms as a fluttering sensation in his ears, periodic and mostly noticeable at night or when the room was completely quiet.  Upon objective evaluation, including puretone threshold testing, the VA examiner found that the Veteran's hearing thresholds were normal and that there was no evidence of noise damage to the ears.  In addition, the VA examiner found that the Veteran's March 1995 hearing thresholds from his Air Guard examination were in the upper range of normal.  The VA examiner noted that the Veteran generally wore hearing protection when he was around loud noises and was not exposed to unexpected explosions or artillery fire such as one might experience in combat.  Based on the findings of the current examination and the lack of documented reports of acoustic trauma or tinnitus in the Veteran's service records, the VA examiner concluded that the Veteran's tinnitus was less likely than not caused by or the result of in-service noise exposure.  

The Veteran submitted a November 2015 opinion from his private treating physician, Dr. M.D.  Finding that the Veteran had an audiometric test which showed a degree of hearing loss with asymmetry and that he had an unremarkable ear examination, Dr. M.D. found that it was basically "impossible to determine if the Veteran's complaints are due specifically to his time of loud noise exposure while in the military."  However, Dr. M.D. also noted that "it is clearly proven beyond any degree of reasonable certainty that loud noise exposure increases chances of eventually suffering from tinnitus such as that noted by [the Veteran]."  

Based on a careful review of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for tinnitus.  

As an initial matter, the Board finds that the November 2015 private opinion is not adequate as it is merely speculative with no definitive conclusion or supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


By contrast, the Board finds that the December 2011 VA examiner provided a well-reasoned opinion based on thorough review of the evidence.  The December 2011 VA examiner's opinion is the most probative evidence as to the etiology of the Veteran's tinnitus.  Finding no objective evidence of noise damage and concluding that the Veteran, who generally wore hearing protection, did not encounter such expected noise as would be experienced during combat, the VA examiner opined that the Veteran's tinnitus was not related to his in-service noise exposure.  As such, the Board concludes that the Veteran is not entitled to service connection for tinnitus on a direct basis.  

The Veteran is competent to report his history of tinnitus symptoms.  The record is not clear as to whether the Veteran is asserting that he has had continuous ringing in his ears since service or just that his current tinnitus symptoms are the same as those he experienced during service.  To the extent that the Veteran is asserting that he has had continuous tinnitus symptoms since his discharge, the Board finds that his assertions are not persuasive.  The Veteran has admitted to never reporting or seeking treatment for his symptoms, even after the ground burst stimulator explosion where he said his ears rang for an extended period of time.  Notably, the Veteran provided conflicting reports regarding the length of time his ears continued to ring after the incident, stating that the symptoms lasted anywhere from hours to several days.  If he had sustained such a significantly prolonged injury to his ears, it would be normal to expect that he would have sought treatment at some point following the incident.  Thus, the Board finds that the Veteran's account of his symptoms to be not credible.  Furthermore, the Veteran's assertions that he was exposed to high levels of noise are inconsistent with the objective finding that there was no evidence of noise damage in the Veteran's ears.  The Board finds that the Veteran's account of his continuous tinnitus symptoms are unreliable and thus do not support a finding of service connection on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307(a), for tinnitus, as an organic disease of the nervous system.  Here, the competent and credible evidence does not show that the Veteran's tinnitus manifested within one year after his separation.  There is no documented evidence of the Veteran's tinnitus symptoms until many years after his discharge from service and his lay assertions regarding the history of his tinnitus symptoms since service have already been found to be unreliable.  Therefore, the Board concludes that the Veteran is also not entitled to presumptive service connection for his tinnitus.  

In summary, the Board finds that the Veteran is not entitled to service connection on a direct or presumptive basis for his tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

III. Higher Initial Evaluation

The Veteran is seeking a compensable evaluation for his left heel scar.  The Veteran contends that his left heel scar is stiff and painful.  He explains that he has to stretch it out and rub it down with lotions and creams to reduce the symptoms to a tolerable itch or twinge at times.  Disagreeing with the objective findings, the Veteran asserted that the VA examiner did not consider how his scar performed in a work environment.  Specifically, the Veteran said he has had increased discomfort during the workday as he had to wear heavy, military-type footwear as a deputy sheriff.  He said that the pressure from the footwear on his scar increased his pain and discomfort requiring him to shift his weight, change his position, or take off his boot to reduce the pain from the scar tissue.  See February 2012 NOD and May 2013 VA Form 9.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Scars not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  The Veteran's left heel scar has been currently evaluated as noncompensable, effective November 14, 2011, under Diagnostic Code 7805.

In the alternative, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, are rated under Diagnostic Code 7801.  (Note (1) provides that a deep scar is one associated with underlying soft tissue damage.)  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  (Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage). 

For scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

For scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804, any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 , Diagnostic Code 7805.

As background, while in-service, the Veteran sustained a partial left Achilles tendon laceration after cutting his left heel on a plate glass.  

In December 2011, the Veteran underwent a VA examination.  Upon objective evaluation, the VA examiner found that the Veteran had one residual scar from the puncture wound just lateral to the Achilles tendon just proximal to the insertion at the calcaneus.  The VA examiner found that the scar was linear, measured 1 x 0.2 centimeters, and was not painful or unstable.  No impact to his ability to work was noted.  

Based on a careful review of all of the clinical evidence and subjective complaints, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left heel scar warrants a 10 percent evaluation for having one painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board acknowledges that the December 2011 VA examiner found that the Veteran's scar was not painful.  Nevertheless, the Board finds that the Veteran provided competent and credible statements regarding the extent of his scar symptoms, especially at work.  However, the evidence does not demonstrate that the Veteran's left heel scar was deep and nonlinear or had disabling effects not considered under Diagnostic Codes 7800-7804.  Therefore, the Board finds that the Veteran's left heel scar is no more than 10 percent disabling.  

The Board has considered whether the Veteran's left heel scar presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected left heel scar manifests symptoms of stiffness and pain, which impacts his ability to remain comfortable in his footwear for work.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which takes into account that scars can be painful, unstable and/or disfiguring and provides for higher evaluations for manifestations of more severe symptoms than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) .

Finally, according to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to a 10 percent evaluation for left heel scar is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


